Citation Nr: 0915708	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
December 28, 2006, and in excess of 50 percent from December 
29, 2006.   .

2.  Entitlement to an effective date earlier than December 
29, 2006, for the increase from 30 to 50 percent of the 
disability rating for post-traumatic stress disorder (PTSD).

(The Board is issuing a separate (remand) action on the issue 
of entitlement to a particular use of Chapter 31 vocational 
rehabilitation benefits).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1972, and from March 1978 to June 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The procedural history is as follows:  in a 
March 2006 rating decision, the RO granted service connection 
for PTSD and assigned an initial disability rating of 30 
percent, effective April 22, 2005.  The Veteran perfected an 
appeal as to the rating.  In a June 2007 rating decision, the 
RO increased the rating for PTSD to 50 percent, and made the 
50 percent rating effective December 29, 2006.  The Veteran 
then expressed agreement with the 50 percent rating, but 
appealed the effective date that the RO assigned for the 50 
percent rating.  As will be discussed below, the Veteran is 
no longer seeking a rating higher than 50 percent.  The issue 
presently on appeal is entitlement to an effective date 
earlier than December 29, 2006, for the 50 percent rating for 
PTSD.

The issue of entitlement to an effective date earlier than 
December 29, 2006, for the increase from 30 to 50 percent of 
the disability rating for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the Veteran indicated that he was satisfied with the 
evaluation assigned to the service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the Veteran's claim for an increased initial 
rating for PTSD.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran had perfected an appeal from a March 2006 rating 
decision which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent, 
effective April 22, 2005.  In a June 2007 rating decision, 
the RO increased the rating for PTSD to 50 percent, and made 
the 50 percent rating effective December 29, 2006.  

In a written statement received in July 2007, the Veteran 
indicated that was satisfied with the 50 percent rating; thus 
he withdrew his claim regarding the evaluation.  As the 
veteran has withdrawn his appeal regarding this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue, and the 
claim is dismissed.  38 U.S.C.A. § 7104.

ORDER

The appeal concerning an initial disability rating in excess 
of 30 percent for PTSD prior to December 28, 2006, and in 
excess of 50 percent from December 29, 2006 is dismissed.  


REMAND

In a June 2007 rating decision, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
from 30 percent to 50 percent.  The RO made the 50 percent 
rating effective December 29, 2006.  In July 2007, the 
Veteran submitted a notice of disagreement (NOD) with the 
effective date of the rating increase.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send to 
the claimant a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d).  The RO has not sent the Veteran an SOC addressing 
his appeal for an earlier effective date for the increase in 
rating from 30 percent to 50 percent for PTSD.  The 
supplemental statement of the case (SSOC) issued after 
receipt of the Veteran's NOD continued to address the claim 
for increased rating, which the Veteran had withdrawn.  To 
date, no SOC has been issued which includes the laws and 
regulations pertaining to effective date claims.  When a 
claimant submits an NOD, and the RO does not issue an SOC, 
the Board should remand the matter to the RO for the issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The Board remands the effective date appeal to the 
RO to issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a statement of 
the case with regard to the appeal for an 
earlier effective date for the increase in 
rating from 30 percent to 50 percent for 
PTSD.  The RO should clearly advise the 
Veteran and his representative of the need 
to file a substantive appeal, and of the 
time limit for filing that appeal, if the 
Veteran wishes to complete an appeal for 
an earlier effective date for the increase 
in rating from 30 percent to 50 percent 
for PTSD.

2.  Thereafter, if the Veteran files a 
timely substantive appeal for an earlier 
effective date for the increase in rating 
from 30 percent to 50 percent for PTSD, 
the matter should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




